DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “combination of gears integrated to adjust a torque or speed of the gears” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for reciting “gearbox including a combination of gears integrated to adjust a torque or speed of the gears”.  Specifically, the instant specification is devoid of any arrangement of gears integrated to adjust the torque or speed of themselves.  Figure 4 merely shows a gearbox without any description of how the gears are integrated within.  Since the specification does not disclose how the gears are integrated the specification fails to show the applicant had possession of the claimed invention.  Moreover, it appears that the gearbox actually alters the torque and speed of the gear 406, not of the gears within the gearbox 404 as claimed.  Specifically, paragraph [0035] recites “gearbox 404 may include a combination of gears integrated to alter or adjust the torque and speed of the gear 406”.  Figure 4 shows gear 406 separate from gearbox 404.  Thus the gearbox does not alter the torque/speed of the gears within itself, rather the gear external from the box 404. 
Moreover the claim 1 has been amended to remove the requirement for rotational movement of the head portion.  The instant specification is devoid of how the second movement mechanism could generate any motion other than rotational movement of the head relative to the body.  Therefore the claims lack written description for the full scope of the claim.
Independent claims 8 and 19 require the same limitations, thus lack written description for the same reasons above.
All dependent claims lack written description by virtue of their dependencies on rejected claims 1, 8 and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 19 recite the limitation “the head portion is movable relative to the body portion, thereby allowing the end surface of the head portion to change an orientation relative to the body portion” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. body/head portion, first/second moving mechanisms, so it is unclear whether the function requires some other structure or is simply a result of operating the moving mechanisms in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.

Claim 19 recites the limitation “the plurality of beam-blocking leaves in the first bank are longitudinally movable relative to the plurality of beam-blocking leaves in the second bank” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. leaves, so it is unclear whether the function requires some other structure or is simply a result of operating the leaves in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Dependent claims are all indefinite by virtue of their dependencies on respective indefinite independent claims.




Additional Relevant art:
JP2002210026 figure 1 shows a head portion movable relative to a body portion.  Figures 3-4 show a plurality of gears and levers to move the head portion.
USPN 5757881 teaches gears and a belt to move fingers and leaves as seen in figure 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881